Citation Nr: 0939170	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-07 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1974, and from October 2001 to April 2002.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office in Waco, Texas.

A June 2009 Board hearing, before the undersigned Board 
member, has been associated with the claims file.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows hepatitis C that is related to 
the Veteran's military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 
1101, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

In this case, the Veteran contends that his current hepatitis 
C is related to hepatitis that he was treated for during 
service.  See June 2009 Board hearing transcript.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2008).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Turning to the merits of the Veteran's claim, a review of the 
service records shows treatment for and a diagnosis of viral 
hepatitis in 1974.  

Post-service treatment records from 2004 to 2009 show a 
history of treatment for hepatitis C and hepatitis B.  
Treatment records show no history of blood transfusions, 
sharing razors, or drug abuse.

In May 2005, the Veteran was afforded a VA examination.  The 
examiner provided an opinion stating that the most likely 
source of the Veteran's hepatitis was 50% due to treatment 
for viral hepatitis during service and 50% due to possible 
unprotected sex.  The examiner based his opinion on a review 
of the claims file showing treatment for hepatitis in 1974 
during service, and the fact that the Veteran had requested a 
blood test for HIV in June 2004, stating that he had a recent 
"exposure."  The examiner noted that the 2004 HIV test 
showed a positive hepatitis C virus antibody and that the 
hepatitis B test was also positive at that time.  The 
examiner supposed the Veteran was exposed to HIV through 
unprotected sex because he denied sharing razors or 
toothbrushes with others, denied using needle drugs, and 
denied direct exposure to another person's blood.  The 
examiner stated that the Veteran "may have had unprotected 
sex over a period of time, but he was very evasive and gave 
me no answers."  The Board notes that the examiner could 
only speculate with regard to the Veteran's exposure to 
hepatitis C through unprotected sex. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence to be in relative equipoise.  See Gilbert, supra.  
In order to prevail in a claim for service connection, the 
Veteran must show a current disability that is related to 
service.  See Rabideau, supra.  In this case, the Veteran has 
a current diagnosis of hepatitis C.  There is also evidence 
of treatment for hepatitis in service in 1974.  See 
38 U.S.C.A. § 1154(a), (b) (West 2008).  With regard to the 
medical evidence of record, the 2005 VA examiner opined, in 
essence, that the Veteran's current hepatitis C was 50% due 
to treatment for the hepatitis virus in service, and 50% due 
to exposure through unprotected sex.  A July 2007 VA 
treatment record noted that the Veteran had requested HIV 
testing for unprotected sex; however, the Veteran's diagnosis 
of hepatitis C predates this record.  Furthermore, there is 
no evidence of exposure to hepatitis C through other means 
such as sharing razors, blood transfusions, or drug abuse.  
By contrast, the Board notes that treatment for a form of 
hepatitis is clearly documented in the service records and 
the examiner opined that it was at least as likely as not 
that his current hepatitis C is etiologically related to his 
in-service hepatitis infection.  Therefore, in the Board's 
opinion, the evidence supporting the claim is at least in 
equipoise with that against the claims. Accordingly, service 
connection for hepatitis C is warranted. 


ORDER

Service connection for hepatitis C is granted.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the remaining issue on 
appeal.  

The Veteran contends that he was exposed to noise in service 
from tanks and helicopters.  His military occupational 
specialty was a sharpshooter.  The Veteran testified that he 
worked around tanks and helicopters in service.  
Specifically, he testified that he worked as crew chief 
aboard Black Hawk helicopters near the end of his military 
career.  He reported no significant noise exposure post-
service.  The Board finds that the service records support 
the Veteran's credible contentions regarding noise exposure 
in service.

The evidence of record shows VA examinations were afforded in 
May 2005 and in November 2007.  In May 2005 puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
5
30
25
16
LEFT
5
10
20
25
15

Speech recognition was 92 percent in both ears.  During the 
examination, the Veteran reported a positive history for in-
service noise exposure with no hearing protective devices 
used.  He reported that he worked as a barber for 28 years 
after service and that he worked in security at an airport 
with minimal noise exposure during enlistment, with hearing 
protection.  The examiner diagnosed mild sensorineural 
hearing loss in the right ear from 3000Hz to 8000Hz.  The 
examiner found the left hear hearing to be within normal 
limits with a mild loss at 8000Hz.  The examiner did not 
provide an opinion with regard to the etiology of the hearing 
loss.  

At the November 2007 examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
0
0
25
25
13
LEFT
0
5
15
20
10

At that time, speech recognition was 96 percent in both ears.  
During the examination, the Veteran reported a positive 
history for in-service noise exposure with no hearing 
protection.  He also reported no non-military noise exposure.  
However, despite the earlier examination diagnosis a hearing 
loss disability, the examiner opined that the Veteran's 
bilateral hearing was within normal limits, from 250Hz to 
8000Hz.  The examiner did not discuss the prior 2005 
examination findings, nor did he discuss the Veteran's noise 
exposure in service.

In light of the conflicting evidence of a current disability 
for VA purposes in these examination reports, the Board is of 
the opinion that a new examination is warranted.  In this 
regard, the 2005 examiner failed to discuss the etiology of 
the Veteran's diagnosed hearing loss.  Similarly, the 2007 
examiner failed to address the discrepancies between the 
findings of the prior 2005 examination report, which showed 
hearing loss, and the current examination which showed no 
evidence of hearing loss.  Additionally, neither examiner 
discussed the Veteran's history of noise exposure in service.  
The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board 
determines that the prior examinations are inadequate and a 
new VA audiological examination must be scheduled in 
accordance with VA's duty to assist.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA 
audiology examination for the purpose of 
determining the nature, and etiology of any 
current hearing loss disability, if any.  
The claims folder and a copy of this remand 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  

The examiner should indicate whether the 
Veteran currently has a hearing loss 
disability.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
hearing loss disability is etiologically 
related to his military service.  The 
rationale for all opinions expressed should 
also be provided.

If the Veteran fails to report for the VA 
examination, the RO should request that the 
findings from the prior VA audiology 
examinations be reviewed and interpreted to 
determine whether the Veteran has a hearing 
loss for VA purposes in accordance with the 
provisions of 38 C.F.R. § 3.385 and if so, 
whether it is at least as likely as not 
that the loss is etiologically related to 
the Veteran's military service.

2.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


